Title: Abigail Adams to John Adams, 30 June 1778
From: Adams, Abigail
To: Adams, John



Dearest of Friends

June 30 1778


Shall I tell my dearest that tears of joy filld my Eyes this morning at the sight of his well known hand, the first line which has blessed my Sight since his four months absence during which time I have never been able to learn a word from him, or my dear son till about ten days ago an english paper taken in a prize and brought into Salem containd an account under the Paris News of your arrival at the abode of Dr. Franklin, and last week a Carteel from Halifax brought Capt. Welch of the Boston who informd that he left you well the Eleventh of March, that he had Letters for me but distroyed them, when he was taken, and this is all the information I have ever been able to obtain. Our Enemies have told us the vessel was taken and named the frigate which took her and that she was carried into Plimouth. I have lived a life of fear and anxiety ever since you left me, not more than a week after your absence the Horrid Story of Doctor Franklins assassination was received from France and sent by Mr. Purveyance of Baltimore to Congress and to Boston. Near two months before that was contradicted, then we could not hear a word from the Boston, and most people gave her up as taken or lost, thus has my mind been agitated like a troubled sea. You will easily Conceive how gratefull to me your favour of April 25 and those of our Son were to me and mine, tho I regret your short warning and the little time you had to write, by which means I know not how you fared upon your Voiage, what reception you have met with, (not even from the Ladies, tho you profess yourself an admirer of them,) and a thousand circumstances which I wish to know, and which are always perticuliarly interesting to a near connextion. I must request you always to be minute and to write me by every conveyance. Some perhaps which may appear unlikely to reach me will be the first to arrive. I own I was mortified at so Short a Letter, but I quiet my Heart with thinking there are many more upon their passage to me. I have wrote Seven before this and some of them very long. Now I know you are Safe I wish myself with you. Whenever you entertain such a wish recollect that I would have willingly hazarded all dangers to have been your companion, but as that was not permitted you must console me in your absence by a Recital of all your adventures, tho methinks I would not have them in all respects too similar to those related of your venerable Colleigue, Whose Mentor like appearence, age and philosiphy must certainly lead the polite scientifick Ladies of France to suppose they are embraceing the God of Wisdom, in a Humane Form, but I who own that I never yet wish’d an Angle whom I loved a Man, shall be full as content if those divine Honours are omitted. The whole Heart of my Friend is in the Bosom of his partner, more than half a score of years has so riveted it there that the fabrick which contains it must crumble into Dust e’er the particles can be seperated. I can hear of the Brilliant accomplishments of any of my Sex with pleasure and rejoice in that Liberality of Sentiment which acknowledges them. At the same time I regret the trifling narrow contracted Education of the Females of my own country. I have entertaind a superiour opinion of the accomplishments of the French Ladies ever since I read the Letters of Dr. Sherbear, who professes that he had rather take the opinion of an accomplished Lady in matters of polite writing than the first wits of Itally and should think himself safer with her approbation than of a long List of Literati, and he gives this reason for it that Women have in general more delicate Sensations than Men, what touches them is for the most part true in Nature, whereas men warpt by Education, judge amiss from previous prejudice and refering all things to the model of the ancients, condemn that by comparison where no true Similitud ought to be expected.
But in this country you need not be told how much female Education is neglected, nor how fashonable it has been to ridicule Female learning, tho I acknowledge it my happiness to be connected with a person of a more generous mind and liberal Sentiments. I cannot forbear transcribing a few Generous Sentiments which I lately met with upon this Subject. If women says the writer are to be esteemed our Enemies, methinks it is an Ignoble Cowardice thus to disarm them and not allow them the same weapons we use ourselves, but if they deserve the title of our Friends tis an inhumane Tyranny to debar them of priviliges of ingenious Education which would also render their Friendship so much the more delightfull to themselves and us. Nature is seldom observed to be niggardly of her choisest Gifts to the Sex, their Senses are generally as quick as ours, their Reason as nervious, their judgment as mature and solid. Add but to these natural perfections the advantages of acquired learning what polite and charming creatures would they prove whilst their external Beauty does the office of a Crystal to the Lamp not shrowding but discloseing their Brighter intellects. Nor need we fear to loose our Empire over them by thus improveing their native abilities since where there is most Learning, Sence and knowledge there is always observed to be the most modesty and Rectitude of manners.
